Citation Nr: 1758821	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  16-08 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disability manifested by chronic ear infections.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel






INTRODUCTION

The appellant served on active duty in the Air Force from July 1956 to August 1960.  He is the recipient of the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The appellant filed a timely Notice of Disagreement (NOD), received in December 2014.  A Statement of the Case (SOC) was issued in February 2016.  A timely substantive appeal was received in February 2016.  A Supplemental Statement of the Case (SSOC) was issued in May 2017.

The Board notes that the issues on appeal originally included entitlement to service connection for tinnitus.  Before the appeal was certified to the Board, however, in a May 2017 rating decision, the RO granted service connection for tinnitus and assigned an initial 10 percent rating, effective June 2, 2014.  The May 2017 grant of service connection for tinnitus constitutes a full award of the benefit sought on appeal with respect to that claim.  Absent any indication that the appellant has initiated an appeal with any downstream element such as initial rating or effective date, those matters are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In his December 2014 NOD, the appellant indicated that he was unable to hear high tone sounds and had been told by his doctors that his condition was related to his in-service ear infection.  The Board observes that the issues of service connection for tinnitus and a disability manifested by chronic ear infections have been adjudicated by the RO, but not the issue of entitlement to service connection for bilateral hearing loss.  The clinical evidence of record establishes that the appellant has a current hearing loss disability.  See 38 C.F.R. § 3.385.  Because the RO has not yet adjudicated the claim, it is not before the Board.  Given the record, however, the issue of entitlement to service connection for bilateral hearing loss has been raised and is referred for appropriate action.  


FINDING OF FACT

The most probative evidence establishes that the appellant does not currently have a disability manifested by chronic ear infections.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disability manifested by chronic ear infections have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In the appellant's representative's November 2017 brief, it was argued that the examinations provided to the appellant have been inadequate because no etiological opinions were offered with respect to the appellant's claimed disability manifested by chronic ear infections.  However, the Board has reviewed the October 2014 and May 2017 examination reports and finds that they are adequate.  As the examiners determined that there was no pathology and no current disability was evident, no etiological opinion is required.  38 C.F.R. § 3.159(c)(4).  As discussed below, the examination reports were based upon reviews of the claims file and examinations of the appellant.  Thus, the Board finds that they are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Neither the appellant nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).


III.  Analysis

The appellant's service treatment records show that he was diagnosed as having otitis externa of the left ear in September 1958.  A May 1959 clinical note states that he complained of a left ear ache.  

At his August 1960 military separation medical examination, the appellant's ears were examined and determined to be normal.  In a physical profile block on an examination report, there are six categories (P,U,L,H,E,S), including "P" for physical capacity or stamina, "U" for upper extremities, "L" for lower extremities, "H" for hearing and ears, "E" for eyes, and "S" for psychiatric.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An individual having a numerical designation of '1' under all factors is considered to possess a high level of medical fitness and, consequently is medically fit for any military assignment.").  At his separation examination, the appellant's hearing and ears were assigned a numerical designation of "1," indicating a high level of fitness.  

In June 2014, VA received the appellant's claim of service connection for tinnitus, which he attributed to a severe in-service ear infection.  He did not report chronic ear infections.  

In a June 2014 statement, the appellant indicated that he developed an ear infection while at an Air Force Base in 1958 or 1959, after spending three days in a lake while a training film was produced.  He reported severe pain and swelling of the ears at that time for which he was treated by military and civilian physicians.  The appellant indicated that in the past year or two, he had consulted VA physicians but was advised that nothing could be done to alleviate the problem regarding noise in his ears.  

In support of the appellant's claim, the RO obtained post-service records VA and private clinical records dated from May 1997 to May 2017.  In pertinent part, these records include a May 2011 VA clinical note indicating that the appellant complained of ringing in his ears for a long time.  He denied a history of ear pain, ear drainage, or ear surgery.  He did not report chronic infections or other pertinent symptomatology.  Examination revealed clear ear canals with eardrums visible and intact.  He was given a consultation for a hearing check.  

A June 2011 VA otolaryngology consultation report states that tinnitus was present bilaterally.  There was no history of head trauma, ototoxic drugs, or ear infections.  No significant hearing loss had been observed.  Examination showed that the eardrums and canals were normal.  Audiometric testing showed bilateral high tone sensorineural hearing loss consistent with presbycusis.  The impression was tinnitus, secondary to high-tone sensorineural hearing loss.  The physician indicated that at this point, the appellant's hearing and speech areas were normal.  He reassured the appellant that he did not have any destructive type of inner ear disease and that his tinnitus was related to his presbycusis.

At an October 2013 VA otolaryngology consultation, the appellant complained of persistent tinnitus which began several years ago and remained fairly stable.  There was no change in his hearing acuity.  He did not report chronic ear infections.  On examination, the ear canals were clean and dry and the tympanic membranes were pearly grey and mobile.  Effusions were absent, bilaterally.  The diagnoses were tinnitus and sensorineural hearing loss.  

The appellant was afforded a VA examination in October 2014.  The claims file was reviewed.  The audiologist observed that the appellant had a complaint of otitis externa while on active duty.  The audiologist opined, however, that the condition was not chronic and that there was no current evidence of a disability manifested by chronic otitis externa.  

In his NOD, received in December 2014, the appellant stated that he has been suffering from an ear infection and tinnitus for 50 years, but had not previously requested compensation until recently because his ear noise, itching, and general discomfort had increased in severity.  He stated that he believed his ear problems were due to being assigned to be in lake water for extended periods.  He stated that he experiences symptoms such as ringing in the ears, cricket-like and popping noises, and itching.  He also stated that doctors have told him that his eardrums are enlarged due to such infection.

A statement from the appellant's wife was received in December 2014.  She stated that the appellant developed an ear infection in 1958 or 1959 while on active duty.  When he came home in the evenings, he complained that his ears were hurting.  She stated that doctors eventually were able to get the infection under control, but his ears were never the same.

A July 2015 statement from Dr. M.R.H. states that it is possible that the appellant's tinnitus was due to noise exposure while on active duty.  A January 2016 statement from Dr. A.P.D. states that the appellant's reported military noise exposure and severe ear infections while on active duty contributed to his current tinnitus and are likely to have been key elements in his current condition.

In a statement received with his February 2016 substantive appeal, the appellant stated that his ears have never been the same since developing an infection while on active duty.  He stated that his tinnitus has worsened recently.

Subsequent VA clinical records dated to May 2017 are entirely negative for complaints or findings of a disability manifested by chronic ear infections.  In December 2016, the appellant sought treatment for right sided jaw and ear pain while eating a steak.  He reported that he had seen a dentist the previous day "who did not identify any dental or ear infection."  Examination showed no drainage from the ear and the tympanic membranes exhibited normal light reflex.  In March 2017, the appellant denied ear problems.  Examination showed that his ear canals were clear and the tympanic membranes were intact.  

The appellant was afforded a contracted examination in May 2017.  The claims file was reviewed.  It was noted that the appellant's service treatment records included a September 1958 notation of otitis externa and a May 1959 notation of left ear ache.  He was diagnosed with bilateral sensorineural hearing loss and tinnitus.  No other ear disorders were identified or diagnosed.

After considering the record in its entirety, the Board concludes that the preponderance of the evidence is against the claim because the appellant does not currently have a disability manifested by chronic ear infections.  

The private medical opinions from Dr. M.R.H. and Dr. A.P.D. do not include a current diagnosis regarding the instant claim.  Rather, they offered positive etiological opinions regarding the appellant's service-connected tinnitus.  Absent any indication of a current disability manifested by chronic ear infections, such opinions provide no basis upon which to grant the instant claim.  The Board further observes that such opinions do not contradict the October 2014 and May 2017 examination reports, which show that examination of the appellant indicated that a disability manifested by chronic ear infections was not present.

The Board has considered the appellant and his wife's lay histories of symptomatology related to his claimed disorder throughout the appeal period.  They are competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  They are not, however, competent to provide a diagnosis or determine the cause of his symptoms because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant and his wife in this case, who have not been shown by the evidence of record to have medical training or skills.  The Board finds the VA examination reports to be of greater probative weight than these lay assertions in establishing the presence of a current disability.  The Board notes that the VA examiners reviewed the claims file, which includes his reports of symptoms, in providing their opinions.  Moreover, their conclusions are consistent with the post-service clinical evidence of record which, despite spanning approximately two decades, consistently shows that the appellant's ears and tympanic membranes have been clear, without any indication of a current disability manifested by chronic ear infections.  Similarly, although the appellant is competent to report what he was told by a clinician, the Board finds that the contemporaneously-created clinical records are entitled to greater probative weight.  See e.g. Warren v. Brown, 6 Vet. App. 4 (1993) (holding that a claimant's lay statements relating what a medical professional told him, filtered as they are through a layperson's sensibilities, are too attenuated and inherently unreliable to constitute competent evidence to support a claim). 

The Board has considered the appellant's competent reports of ear pain.  The Court of Appeals for Veterans Claims (Court), however, has held that "[p]ain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1991), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Further, the appellant is receiving compensation for his reported ear symptoms, insofar as they are related to his service-connected tinnitus.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1131.  Thus, where the collective lay and medical evidence indicates that, fundamentally, the appellant does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).

For the foregoing reasons, entitlement to service connection for a disability manifested by chronic ear infections must be denied as there is no competent medical evidence of a current disability.  As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a disability manifested by chronic ear infections is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


